DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because Figure 4 does not help describe the invention.  It would be far more useful if the boxes contained descriptive text of the steps rather than reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 13 each recite “actuating at least one electric braking motor” and “a first controller-braking motor pair, a second controller-braking motor pair”.  The claimed controller-braking motor pairs each require a respective motor and controller, for a minimum of two motors.  It is unclear how many motors are required.
Claims 1, 9 and 13 each recite “one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle is less than an assigned limit value”.  The specification describes the driving state variable as “an environmental sensor system” (Page 4, ¶1), but does not describe a way to measure this.  It is unclear what the limitation “a corresponding driving state variable of the vehicle is less than an assigned limit value” requires.
Claim 2 recites the limitation " the second first controller-braking motor pair " in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The applicant may have meant to recite --the second controller-braking motor pair--.
Claim 5 recites: “wherein the one of the existing vehicle standstill and imminent vehicle standstill is detected in response to both (i) the one of the vehicle speed and the corresponding driving state variable being less than the assigned limit value and (ii) the characteristic variable adopting a value indicating the one of the existing vehicle standstill and imminent vehicle standstill”.  Antecedent claim 1 recites “(i) one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle is less than an assigned limit value, and (ii) a characteristic variable of the vehicle indicates one of an existing vehicle standstill and an imminent vehicle standstill” as parts of a method, not a characteristic variable.  It is unclear how claim 5’s redefined preamble reconciles with claim 1.  A possible correction is to change “wherein the one of the existing vehicle standstill and imminent vehicle standstill is detected in response to both” to -- automatically activating, in response to the failure of the first controller-braking motor pair, the second controller-braking motor pair to generate braking power in response to both--.
Claim 12 recites “a vehicle”.  Antecedent claim 9 also recites “a vehicle”.  It is unclear how many vehicles are required.  The Examiner suggests changing the claim 12 iteration to –the vehicle--.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-6, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgbacher et al (DE 102007031819).
As per claim 1, Burgbacher et al discloses a method for generating braking power (Abstract), the method comprising: 
actuating at least one electric braking motor (3, 4) in a vehicle parking brake (Fig. 1) of a vehicle (Abstract), the vehicle parking brake having at least two controllers (15, 10) configured to control at the least one electric braking motor ([0033]); and 
automatically activating, in response to a failure of a first controller-braking motor pair (15, 3), a second controller-braking motor pair (10, 4; [0033]) to generate braking power if at least one of 
(i) one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle ([0012]) is less than an assigned limit value, and 
(ii) a characteristic variable of the vehicle indicates one of an existing vehicle standstill and an imminent vehicle standstill ([0012]).
As per claim 2, Burgbacher et al discloses the method as claimed in claim 1, wherein: 
a first controller (15) of the at least two controllers and a first electric braking motor (3) of the at least one electric braking motor form the first controller-braking motor pair; and 
a second controller (10) of the at least two controllers and a second electric braking motor (4) of the at least one electric braking motor form the second first controller-braking motor pair.
As per claim 3, Burgbacher et al discloses the method as claimed in claim 2, wherein: 
the first controller is a master controller (15) and the second controller is a slave controller (10); and 
the master controller is configured to, after evaluation of a vehicle state of the vehicle, forward control information to the slave controller ([0037]).
As per claim 4, Burgbacher et al discloses the method as claimed in claim 1, wherein the characteristic variable indicating the one of the existing vehicle standstill and imminent vehicle standstill is at least one of an ignition state of the vehicle ([0012]), a state of a door contact switch of the vehicle ([0012]), a state of a seat occupancy detector of the vehicle, and a state of a belt lock of the vehicle.
As per claim 5, Burgbacher et al discloses the method as claimed in claim 1, wherein the one of the existing vehicle standstill and imminent vehicle standstill is detected in response to both 
(i) the one of the vehicle speed and the corresponding driving state variable being less than the assigned limit value ([0012]) and 
(ii) the characteristic variable adopting a value indicating the one of the existing vehicle standstill and imminent vehicle standstill ([0012]).
As per claim 6, Burgbacher et al discloses the method as claimed in claim 5, wherein the automatically activating the second controller-braking motor pair to generate braking power occurs only after a defined period of time has elapsed since detecting the one of the existing vehicle standstill and imminent vehicle standstill ([0036]).
As per claim 9, Burgbacher et al discloses a vehicle parking brake (Fig. 1) for holding a vehicle (Abstract) at a standstill, the vehicle parking brake comprising: 
at least one electric braking motor (3, 4); and 
at least two controllers (15, 10) configured to: 
actuate the at least one electric braking motor ([0033]); and 
automatically activate, in response to a failure of a first controller-braking motor pair (15, 3), a second controller-braking motor pair (10, 4; [0033]) to generate braking power if at least one of 
(i) one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle ([0012]) is less than an assigned limit value, and 
(ii) a characteristic variable of the vehicle indicates one of an existing vehicle standstill and an imminent vehicle standstill ([0012]).
As per claim 13, Burgbacher et al discloses a vehicle (Abstract) comprising: 
a vehicle parking brake (Fig. 1) configured to hold the vehicle at a standstill, the vehicle parking brake comprising: 
at least one electric braking motor (3, 4); and 
at least two controllers (15, 10) configured to: 
actuate the at least one electric braking motor ([0033]); and 
automatically activate, in response to a failure of a first controller-braking motor pair (15, 3), a second controller-braking motor pair (10, 4; [0033]) to generate braking power if at least one of 
(i) one of a vehicle speed of the vehicle and a corresponding driving state variable of the vehicle ([0012]) is less than an assigned limit value, and 
(ii) a characteristic variable of the vehicle indicates one of an existing vehicle standstill and an imminent vehicle standstill ([0012]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Trappe et al (US 2017/0369046).
As per claim 7, Burgbacher et al discloses the method as claimed in claim 5, further comprising: automatically removing, following the automatically activating the second controller-braking motor pair to generate braking power, the braking power ([0005]), but does not disclose doing so in response to detecting a wish to drive off.
Trappe et al discloses a parking brake further comprising: automatically removing the braking power in response to detecting a wish to drive off ([0005], [0019]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Burgbacher et al by automatically releasing the parking brake in response to an implied driver request as taught by Trappe et al in order to ensure proper brake release on slopes (Trappe et al: [0005]).
	As per claim 8, Burgbacher et al and Trappe et al disclose the method as claimed in claim 7.  Trappe et al further discloses wherein the wish to drive off is detected in response to a drive torque of the vehicle exceeding an assigned limit value ([0005], [0019]).
10.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Schwarz et al (US 2014/0144730).
As per claim 10, Burgbacher et al discloses the vehicle parking brake as claimed in claim 9, wherein the at least one electric braking motor is configured to displace a brake component (5) towards a brake disc (6), but does not disclose a brake piston.
Schwarz et al discloses a vehicle brake system wherein the at least one electric braking motor is configured to displace a brake piston (22) towards a brake disc (14).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Burgbacher et al by providing electric-hydraulic brakes as taught by Schwarz et al in order to provide effective vehicle control.
	As per claim 11, Burgbacher et al and Schwarz et al disclose the vehicle parking brake as claimed in claim 9.  Schwarz et al further discloses wherein the vehicle parking brake is part of a braking system (Abstract) that also includes a hydraulic brake (Abstract).
As per claim 12, Burgbacher et al and Schwarz et al disclose the vehicle parking brake as claimed in claim 11.  Schwarz et al further discloses wherein the braking system is part of a vehicle (Abstract).
11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgbacher et al (DE 102007031819) in view of Shirai et al (US 6,139,117).
As per claim 14, Burgbacher et al discloses the method as claimed in claim 1, wherein the method is performed by the at least two controllers (Abstract), but not by executing a computer program stored on a non-transitory computer readable medium.
Shirai et al discloses wherein the method is performed by executing a computer program (Fig. 7) stored on a non-transitory computer readable medium (Col. 18, lines 39-42).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control units of Burgbacher et al by storing the operating procedure on a computer’s non-volatile, read-only memory as taught by Shirai et al in order to ensure that the braking procedure is unaffected by car battery replacement.
	Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Forster et al (US 2015/0203082).
Brok et al (US 2015/0115698).
Leibfried et al (US 2013/0228402).
Schneider et al (US 2012/0245815).
Leiter et al (US 2006/0267402).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657